The Attorney              General         of Texas
                                         December     20,   1978
JOHN L. HILL
Attorney General


                   Honorable Ron Resech                          Opinion No. H- 1298
                   Executive Director
                   Texas Cosmetology Commission                  Re: Jurisdiction of the justice
                   llll Rio Grande                               of the peace over misdemeanor
                   Austin, Texas 78701                           cases involving violation of the
                                                                 cosmetology law, article 8451a,
                                                                 V.T.C.S.

                   Dear Mr. Resech:

                        You ask:

                              Under the Texas Constitution,     and the Code of
                              Criminal Procedure, do the justice of peace courts
                              have jurisdiction over misdemeanor cases involving
                              violations of the Cosmetology Statutes, codified as
                              Article 845la, V.A.C.S.?

                   You indicate that some justices of the peace refuse to accept         complaints
                   under this law claiming a lack of jurisdiction.

                        Article 5, section 19 of the Texas Constitution   provides:

                                 Justices of the peace shall have jurisdiction      in
                              criminal matters of all cases where the penalty or fine
                              to be imposed by law may not be more than for two
                              hundred dollars, . . . .

                   See also Code Crim. Proc. art. 4.11.

                        Section 47(a) of article 845la, V.T.C.S., provides:

                                (a) Any person who violates a provision of this Act
                              except Section 35 is guilty of a misdemeanor and on
                              conviction is punishable by a fine of not less than $25
                              nor more than $100.
                   Section 35 provides that a physician who signs a health certificate showing
                   that an applicant is free from contagious disease when the physician has not




                                               p.   5115
Honorable Ron Resech     -   Page 2    (H-12 98 )



conducted a physical examination of the applicant is guilty       of a misdemeanor
punishable by a fine of not less than $50 nor more than $200.

      Since the punishment for a violation of article 845la, V.T.C.S., can not exceed
@iOi,tf” justice courts have jurisdiction over misdemeanor charges brought under


                                   SUMMARY

           The justice courts have jurisdiction      over misdemeanor
           violatiorq of the-Cosmetology Act, article 8451a, V.T.C.S.




APPROVED:




DAVID M. KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jsn




                                      P.   5116